Title: To John Adams from Wilhem & Jan Willink, 30 April 1789
From: Willink, Wilhem & Jan (business)
To: Adams, John


          
            Sir
            Amsterdam 30 April 1789
          
          We had the pleasure of waiting on you in may & in Octr. Ao.Do: in forming you by the latter of your good luck of your number 995. of the Obligats. of 4 per Ct. whch. had a price drawn of f1000:— one thousand Guilds. among those drawn Last Year conform the agreemt. whch. Should be at your disposal by Sending us a Receipt for the Same.
          tho’ We Continue Without any of your esteemed favors, we embrace this Opportunity to Congratulate You on your Election whch. we are persuaded will prove to the benifit & dignity of the United States & hope it will likewise be to your satisfaction after all the trouble you take on you
          We always flattered ourselves we Long ago should have heard from you, and we hope not by the distance you now are at, to be entirely out of your Remembrance, we beg Leave to pay Our Respectfull Compliments to Mrs. Adams & have the honor to Remain with great esteem / Sir / Your most obedient servants
          
            Wilhem & Jan Willink
          
         